DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-9, and 11-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As to the recitation of relative scale Applicant is pointed to MPEP 2125 section II which states: 
When the reference does not disclose that the drawings are to scale and is silent as to dimensions, arguments based on measurement of the drawing features are of little value. See Hockerson-Halberstadt, Inc. v. Avia Group Int’l, 222 F.3d 951, 956, 55 In re Wright, 569 F.2d 1124, 1127-28, 193 USPQ 332, 335-36 (CCPA 1977) ("We disagree with the Solicitor’s conclusion, reached by a comparison of the relative dimensions of appellant’s and Bauer’s [the reference's] drawing figures, that Bauer ‘clearly points to the use of a chime length of roughly 1/2 to 1 inch for a whiskey barrel.’ This ignores the fact that Bauer does not disclose that his drawings are to scale. ... However, we agree with the Solicitor that Bauer’s teaching that whiskey losses are influenced by the distance the liquor needs to ‘traverse the pores of the wood’ (albeit in reference to the thickness of the barrelhead)" would have suggested the desirability of an increased chime length to one of ordinary skill in the art bent on further reducing whiskey losses." 569 F.2d at 1127, 193 USPQ at 335-36.)
	Applicant provides no disclosure that the figures are to scale. Applicant recitation that they have structures the same as each other as previously stated is ambiguous and does not limit the relative sizes. In fact paragraph 4 contradict applicant amendment.
Paragraph 4 states: 
Aspects of the present disclosure are best understood from the following detailed description when read with the accompanying figures. It is noted that various features are not necessarily drawn to scale. In fact, the dimensions and geometries of the various features may be arbitrarily increased or reduced for clarity of discussion. Like reference numerals denote like features throughout specification and drawings.
Thus there is no limitation on the size and nothing specifically requiring the relative dimensions stated in the claim. Thus the claims are new matter.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7,9, and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (20100019279) in view of Admitted Prior Art (APA) and Osada (20040155281) and Liao (20160372557).
a.	As to claims 1, 3 and 4, 9, 13, and 18,  Chen teaches a substrate (327); a first layer comprising a first III-V semiconductor material formed over the substrate (325); a first transistor formed over the first layer (normal-off HEMT 303), wherein the first transistor comprises a first gate structure comprising a first material (317), a first source region and a first drain region (315 319); and a second transistor formed over the first layer (301), wherein the second transistor comprises a second gate structure comprising a second material (335), a second source region and a second drain region (339 and 335). Further figure 15 teaches multiple hemt devices on a same substrate. Chen teaches an figure 15 a Peripheral enhancement mode device and a Power normally off (an enhancement mode device see Liao paragraph 30 for equivalence). 

 
Chen does not explicitly teach different material for the gates in this embodiment.
Applicant admitted prior art teaches multiple enhancement mode transistors of the on the same substrate and acknowledge having them at the same threshold leads to problems and thus the same threshold is undesirable. Further applicant acknowledges that they are they have “the same structure” (sic the are identical). This would be understood to includes dimensions as well.
Osada paragraph 82 specifically teaches peripheral device should have a low threshold voltage while power device should have a higher threshold voltage.
However paragraphs 97-102 make it clear one can form multiple device enhancement mode/normally off include devices with gates having different work function metals (paragraph 101). Further there is explicit discussion of making integrated HEMT circuits.
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to provide to provide two enhancement mode HEMTS with the same structure including the same dimensions (like figure 15) with two different work function gates material to optimize the HEMTs including threshold voltage HEMT integrated circuits. 
By definition one has to be lower than the other if they are different.

c.	As to claim 5, the phrase at least one of  is interpreted as “or” since this is what is consistent with the specification. As to forming on from gate Ni and one gate from W. Both were known and used in III-N HEMT and further both are known to be different work function.
Therefore it would have been obvious to  one of ordinary skill in the art at the time of filing to provide the first gate as W and the second gate as Ni.
One would have been so motivated to use conventional material used in HEMT fabrication while optimizing the work functions for the desired results.
d.	As to claims 6 7 and 20, Chen teaches further comprising a second layer comprising a second III-V semiconductor material disposed on the first layer (AlGaN on the GaN), wherein: the second III-V semiconductor material is different from the first III-V semiconductor material: the first.gate structure is forned over the second III-V semiconductor material and between the first source region and the first drain region; and the second gate structure is formed over the second III-V semiconductor material and between the second source region and the second drain region (see e.g. figure 3).
e. As to claims 11 and 12, is applicant claim a use or the device apply active voltages is an active step. Applicant is allowed one statutory class per claim. The office is treating this as intended use. Further ground is relative. One can arbitrary define ground as the lowest voltage and then the higher voltage is positive by definition.

f.	As to claim 15-16, LV is arbitrary Chen teaches normally off which s a enhancement mode. Which one is the 1st vs the second is none limiting claim 15 the first could be the normally off in claim 15, and without a loss of generalization since 16 does not depend from 15, the normally off could be the second in claim 16. Thus since LV is arbitrary and normally off (enhancement) Chen teaches claims 15 and 16.
g.	AS to claim 17, Chen teaches for a rectifier Chen teaches wherein the first gate is physically coupled to the second source.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Greco (Review of technology for normally-off HEMT with p-GaN gate,” 
Greco teach providing a p-layer between the DEG layers to optimize the depletion, for the transistor.
Therefore it would have been obvious to one of ordinary skill in the art at the time filing to provide p-layer GaN between the gate and the AlGaN, to optimize the depleteion.
Since this is the same structure defined as a polarization layer it meet the claim limitation.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F. Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW L. REAMES/
Primary Examiner
Art Unit 2893



/MATTHEW L REAMES/Primary Examiner, Art Unit 2896